DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-8, 10-16, 18, and 23-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 9, 17, 19-22, and 27 are cancelled.

Response to Amendment
	The amendments filed on 7 Mar. 2022 have been entered.

The declaration under 37 CFR 1.132 filed on 7 Mar. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because the reasons set forth below.

	Dr. Daryaei declares that one ordinary skill in the art would not have been motivated to combine the prior arts in the manner suggested because at the time of invention, the state of the art taught that water was detrimental in aromatic nucleophilic substitution reactions (SNAr) of F-.
	Pliego (exhibit B) showed that protic solvents retard the SNAr reactions because of hydrogen bonding with the nucleophile.
	Acevedo (exhibit C) showed that a large decrease in the reaction rate when dipolar aprotic solvent was replaced by protic solvents.

	According to ACS (exhibit E) guidelines “some SNAr reactions will take place in water/aqueous mixtures provided that the nucleophile is significantly more reactive than water which would compete to produce phenol by products.”  Since F- fails to fall into this class of reactions, aqueous surfactants or PTC are required in order for water to be used in the reaction.
	An unexpected observation during developing the invention led us to explore and after extensive experimentation, arrive at an 18F-exchange reaction in an aqueous solution that is predominantly water, at mild temperatures, and without the need for a catalyst to prepare 18F-labeled radiotracers.

Dr. Daryaei declarations filed 7 Mar. 2022 have been fully considered but they are not persuasive. Expert testimony is entitled some weight so long as the opinion as the opinion is not on the ultimate legal conclusion at the time of issue.  The above declaration provides 4 documents teaching that water is detrimental in aromatic nucleophilic substitution reactions (SNAr) of F-.  The instant claims require a perfluoroaryl compound and 18F/19F exchange of a perfluoroaryl compound.  The closest prior art is Blom who teaches [18F]/19F exchange in perfluoroaryl compounds.  At pg. 506, Blom discusses the incorporation yield compounds 4, 6, and 7 and asserts that the reactivity of these carbonyl-substituted aryl fluorides decreased in the order para>ortho>meta, consistent with an SNAr mechanism.  Compound 4, 6, and 7 are not perfluoroaryls but instead monofluorinated aryl containing an electron withdrawing carbonyl group.  Blom does not evidence that [18F]F/19F exchange of perfluoroaryls such as compound 16, which contains an electron donating -OMe, proceeds by an SNAr mechanism.  In Blom, compound 16 underwent [18F]F/19F exchange at 22oC in 15 min.  Compounds 4, 6 and 7 required 150oC.  Additionally, aryl [18F]fluorination is known to occur in the presence of solvating  
None of exhibits B-E teach that water cannot be used with [18F]/19F-exchange using perfluoroaryl such as compound 16.  Pliego teaches the effects of hydration on the SNAr reaction of the F- with p-chlorobenzonitrile in aprotic solvents.  At pg. 1121, Pliego teaches that even one water molecule is able to provide a substantial drop for fluoride ion reactivity toward SNAr reaction.  However, there is no evidence of record supporting that [18F]/19F-exchange of for example above compound 16 proceeds solely by SNAr mechanism.  The prior art experimentally supports aryl [18F]fluorination in the presence of more than one solvating water molecule.  Acevedo does not teach [18F]fluorination or [18F]/19F-exchange reactions.  Jacobsen teaches that fluoride ion is a strong nucleophile in aqueous solution and forms hydrogen bonds with the surrounding water molecules and becomes unreactive for nucleophilic substitution.  Wadsworth was aware of this but nevertheless conducted fluoridation in the presence of water.  At pg. 4, Jacobsen teaches aromatic exchange of 19F by 18F under the heading of nucleophilic aromatic exchange but Jacobsen does not evidence that [18F]/19F-exchange a perfluoroaryl such as compound 16 proceeds solely by a SNAr mechanism.  According to Jacobsen, nucleophilic aromatic substitution requires sufficient activation of the phenyl ring which can be achieved by electron withdrawing groups such as -NO2, -CN, -CF3, or carbonyl groups.  Above compound 16 has an electron donating -OMe group.  Exhibit E discusses SNAr solvents and reagents but does discuss [18F]fluorination or [18F]/19F-exchange with perfluoroaryl such as compound 16.  


Response to Arguments
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-8, 10-16, 18, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (J. Label. Compd Radiopharm.; published 2009), in view of Zhang et al. (Nature Chem.; published 2016) and Wadsworth et al. (US 2007/0092441 A1; published 26 Apr. 2007) for the reasons cited in the Office action filed on 7 Dec. 2021.

Applicants Arguments
	Applicants assert that the combination of Blom, Wadsworth, and Zhang would not work for the following reasons: 1) Blom requires organic (polar aprotic) solvents to perform 18F/19F exchange; 2) Wadsworth requires heating and high temperatures in order for radiofluorination to work; 3) Wadsworth’s solvents are not predominantly water; and 4) Zhang requires genetic modifications to insert a sequence of amino acids (pi-clamp) to antibodies or peptides to perform conjugation to perfluoroaryl.  

	Reason 1:
	Blom has no examples of an exchange reaction in water (not even trace amounts).  One of ordinary skill would clearly understand that the organic solvents would negatively affect the activity of a biological molecule.  

Applicant's arguments filed 7 Mar. 2022 have been fully considered but they are not persuasive. Blom teaches [18F]/19F-exchange in perfluoroaryl compounds such as compound 16 at 22oC, 150 µL DMSO for 15 min.  In the case of compound 16, the incorporation (%) was 42±8.  Blom tested different solvents for the [18F]/19F-exchange reactions such as DMF and DMSO.  At pg. 508, Blom teaches that compound 24 could not be labelled by exchange procedure in DMSO, even after heating at 150oC.  On the other hand when a mixture of acetonitrile and tert-butanol was used as a solvent, the incorporation of [18F]fluoride was 8% after 15 min at room temperature.  Tert-butanol is a protic solvent.  Blom teaches and motivates 18F]/19F-exchange reactions in perfluoroaryls.  Zhang teaches labeling water-soluble biomolecules with perfluoroaryl probe to form a water soluble perfluoroaryl conjugate.  Wadsworth teaches that fluoridated product has been obtained when the reaction solvent is 100% water.  Wadsworth was aware that water is typically removed from fluoride prior to reaction and fluoridation reactions were carried out using anhydrous solvents. Wadsworth teaches advantageous improved yields while using water as solvent.  An addition benefit is that time is saved if the fluoride drying step is left out.  The preference for an organic co-solvent in the example of Wadsworth can be understood in terms of solubility as at [0010] the co-cosolvent may be a protic solvent such as methanol.  Zhang teaches water soluble perfluoroaryl conjugates.   A person of ordinary skill in the art would have been motivated to substitute the DMSO in [18F]/19F-exchange reaction of above compound 16 in Blom with water in order to gain the advantage of 18F-labeling a water soluble perfluoroaryl conjugate while saving time by not drying and advantageously without the need for kryptofix.


	Reason 2:
	All the examples in Wadsworth require heating to temperatures of 95oC to 120oC.  Nowhere does it teach or suggest performing experiments under ambient temperature or without heating.  One of ordinary skill in the art would clearly understand that the high temperatures would negatively affect the activity of the biological molecule.

Applicant's arguments filed 7 Mar. 2022 have been fully considered but they are not persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Blom teaches [18F]/19F-exchange reactions in perfluoroaryls such as compound 16 at 22oC in 15 min.   A person of ordinary skill in the art performing an [18F]/19F-oC based on the teaching of Blom.  The examples in Wadsworth relate to fluoridation of iodonium salts and not [18F]/19F-exchange reactions.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Blom teaches temperature optimization.  


	Reason 3:
	The volume ratio of Wadsworth is predominantly water miscible solvent, at most 50% water.  Wadsworth’s solvent has the presence of water but the presence is not predominantly water.  Even though Wadsworth mentioned at [0010] that the fluorinate product has been obtained when the reaction solvent is 100% water, Wadsworth’s method still requires high temperatures.  A general understanding of chemistry suggests that Wadsworth is using cationic iodine to improve solubility in water.  Additionally, water causes the by-product (Ar-I) to leave the solution (due to poor solubility in the water) in order for the reaction to be carried out.

Applicant's arguments filed 7 Mar. 2022 have been fully considered but they are not persuasive. Again, the above rejection is based on performing an [18F]/19F-exchange reaction on a water soluble perfluoroaryl biomolecule conjugate and not the iodonium salts in Wadworth.  At [0010], Wadsworth teaches that the organic co-solovent such as protic methanol.  At [0011], Wadsworth teaches the fluoridated product has been obtained when the reaction solvent is 100% water.   Disclosed examples and preferred embodiments do not constitute a teaching In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  


	Reason 4:
	Applicants assert that Zhang clearly indicates that bioconjugation to perfluoroaryl moieties cannot occur without modification of biomolecules with pi-clamp.  

	One of ordinary skill in the art would not have been motivated to combine the ambient temperature of Blom with the water containing solvent of Wadsworth because there is no reasonable expectation of success.  Wadsworth’s work was publicly available at least 2 yrs before Blom published his paper, Blom could have tried a water containing solvent.  No one including Blom was motivated to try it at that time because there was no reasonable expectation of success that the combination would work.  The Examiner’s conclusion of obviousness appears to be based on improper hindsight reasoning from Applicant’s disclosure.

Applicant's arguments filed 7 Mar. 2022 have been fully considered but they are not persuasive.  Contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  A person of ordinary skill in the art would have been motivated to substitute the DMSO in [18F]/19F-exchange reaction of above compound 16 in Blom with water in order to gain the advantage of 18F-labeling a water soluble perfluoroaryl conjugate while saving time by not drying and advantageously without the need for kryptofix.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the motivation to use water in [18F]/19F-exchange reaction of water soluble perfluoroaryl biomolecule conjugate solely comes from the teachings and motivations of Blom, Zhang, and Wadsworth and not Applicants disclosure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618